we conclude that the district court did not err in denying the motion.

                Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                •   cc:   Hon. Carolyn Ellsworth, District Judge
                          Armando Benavides Cortinas, Jr.
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A